Citation Nr: 9929187	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  98-03 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 1962 to 
June 1963.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a May 1997 rating decision rendered by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein service connection for 
hepatitis C was denied.  


FINDINGS OF FACT

Hepatitis C is not shown in service.


CONCLUSION OF LAW

A claim for service connection for hepatitis C is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. §  5107(a) (West 1991).  In 
order to establish a "well grounded" claim for service 
connection for a particular disability, the appellant needs 
to provide evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet.App. 502, 505 (1993); 
Tirpak v. Derwinski, 2 Vet.App. 609, 610-611 (1992); Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet.App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998). 

The Board notes that service connection may be established 
for a current disability that has not been clearly shown in 
service where there is a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service is 
shown.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998); Cuevas v. Principi, 3 Vet.App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992).  

The Board concludes that medical evidence is needed to lend 
plausible support for the issues presented by this case 
because they involve questions of medical fact requiring 
medical knowledge or training for their resolution.  Caluza.  
See also Layno v. Brown, 6 Vet.App. 465, 470 (1994); Espiritu 
v. Derwinski, 2 Vet.App. 492, 494-95 (1992).

The appellant contends that he has hepatitis C, which he 
attributes to his active duty service.  With regard to this 
claim for service connection, the determinative issues 
presented are (1) whether the appellant had hepatitis during 
service; (2) whether he currently has hepatitis; and if so, 
(3) whether his current hepatitis C is etiologically related 
to his service.  The Board concludes that medical evidence is 
needed to lend plausible support for the issues presented by 
this case because they involve questions of medical fact 
requiring medical knowledge or training for their resolution.  
Caluza v. Brown, 7 Vet.App. 498, 506 (1995); see also Layno 
v. Brown, 6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 
2 Vet.App. 492, 494-95 (1992).

After a review of the appellant's claims folder, the Board 
finds that the evidence does not show that hepatitis existed 
during service.  Since service connection cannot be granted 
for a disability that is not shown in service, the Board must 
accordingly find that a claim for service connection for any 
such disability is not well grounded and therefore must be 
denied, pursuant to the decision of the Court in Edenfield v. 
Brown, 8 Vet. App. 384 (1995).  See also Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992), and Brammer v. Derwinski, 
3 Vet. App. 223 (1992).

The appellant contends that he contracted hepatitis while 
serving on active duty.  In support of his claim, he has 
submitted evidence showing how hepatitis may be spread.  
However, these articles do not refer or relate to his 
particular disability.  This research concerns the spread of 
hepatitis in general.  He relates several instances in which 
he believes he may have contracted hepatitis including a 
blood transfusion during service, medical treatment that 
included unsanitary hypodermic needles, treatment at an 
unclean sick bay, and a hair cut in which his scalp was cut.  
However, in the absence of evidence indicating that the 
appellant has the medical knowledge or training requisite for 
the rendering of clinical opinions, the Board must find that 
his contentions with regard to the etiology of his current 
hepatitis to be of no probative value.  See Moray v. Brown, 5 
Vet. App. 211 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  On the contrary, the appellant's service 
medical records are negative for any treatment, complaint, or 
diagnosis of hepatitis during service. 

While hepatitis is not shown in service, service connection 
may be established for a current disability that has not been 
clearly shown in service where there is a current disability 
and a relationship or connection between that disability and 
a disease contracted or an injury sustained during service is 
shown.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1995); Cuevas v. Principi, 3 Vet.App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992).  The 
evidence shows that the first indication of a diagnosis of 
hepatitis comes from a medical record from the Bodine-Canril 
Clinic dated in May 1971.  A subsequent post-service medical 
record in October 1978 indicates treatment for hepatitis.  
Similarly, an April 1992 statement from Dr. Ngoclan R. Dinh 
indicates that the appellant had an abnormal liver profile 
and positive anti HCV and that that he had hepatitis C.  The 
evidence does not present any clinical evidence or any 
medical opinions in which a medical expert has connected or 
linked his current hepatitis C to service.

The Board must conclude, based on the evidence discussed 
above, that hepatitis is not shown in service.  The only 
evidence the appellant has presented is his own opinion that 
he could have only contracted hepatitis during service.  The 
Board must reiterate that the evidence does not show that he 
is clinically qualified or that he has the medical knowledge 
or training requisite for the rendering of clinical opinions.  
Accordingly, without medical evidence to support his 
contentions, the Board must find that his contentions with 
regard to the etiology of his hepatitis to be of no probative 
value.  Espiritu. 

Since, as previously discussed, service connection cannot be 
granted for a disease or disability that is not shown in 
service, the Board must find that the appellant has not 
submitted evidence sufficient to justify a belief by a fair 
and impartial individual at this time that service connection 
for hepatitis could be granted, as is required under the 
provisions of 38 U.S.C.A. § 5107(a) (West 1991).  See also 
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992).  The 
Board accordingly finds that the appellant's claim is not 
well grounded and is therefore denied, in accordance with the 
Court's decision in Edenfield.

The Board also notes that the Court has held that, when a 
claimant fails to submit a well-grounded claim under 
38 U.S.C.A. § 5107(a) (West 1991), VA has a duty under 
38 U.S.C.A. § 5103(a) (West 1991) to advise the claimant of 
the evidence required to complete his or her application, in 
circumstances in which the claimant has referenced other 
known and existing evidence.  Robinette v. Brown, 8 Vet. 
App. 69 (1995); see also Epps v. Brown, 9 Vet. App. 341 
(1996) and McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) 
(per curiam).  The Board also notes that its duty to assist 
the appellant in the development of his claim, as stipulated 
in 38 U.S.C.A. § 5107(a) (West 1991), does not arise until a 
claim is shown to be well grounded.  There is no indication 
in the appellant's claims folder that additional evidence 
exists to support a finding of hepatitis in service or a 
finding that his current hepatitis is related to his active 
military service.  The Board must also point out that the 
appellant is free to submit new and material evidence, and 
reopen his claim for service connection, at any time.
  

ORDER

Service connection for hepatitis is denied. 



		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals



 

